Appeal from an order denying the petition and dismissing the proceeding. Appellant sought to review respondents’ determinations and to direct his appointment to the permanent instructional staff of Queens College. Order unanimously affirmed, without costs. Despite the fact that appellant was not notified before April 1, 1958 of the intention not to recommend him for reappointment for a fourth year of service (the decision not to recommend having been made after April 1, 1958), and despite the fact that such failure to notify was in contravention of section 146 of the by-laws of the Board of Higher Education, the failure to comply with that by-law may not be deemed to be the affirmative action for reappointment required by statute. (Education Law, § 6202.) The court may not substitute its judgment for that of the board. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ. [14 Mise 2d 9.]